 1   Patrick M. Howe (SBN 154669)
 2
     pat@patrickhowelaw.com
     PATRICK HOWE LAW, APC
 3
     402 W. Broadway, Suite 1025
 4   San Diego, CA 92101
     (619) 398-3422 Phone
 5
     (619) 452-2507 Fax
 6
     Attorney for plaintiff
 7
     United Financial Casualty Company
 8

 9

10                   UNITED STATES DISTRICT COURT
11                 EASTERN DISTRICT OF CALIFORNIA
12

13   United Financial Casualty Company;      Case No. 2:16-cv-02098-LEK
14               Plaintiff,
                                             Joint Stipulation to Dismiss Case and
15      v.                                   Order Thereon
16   JML, a minor, by and through her
17   guardian ad litem, Michelle Rogers;
     Manjit Singh, individually and dba
18
     Top Raman Trucking; State
19   Compensation Insurance Fund;
     LaToia Levy Johnson; Matthew
20
     Levy; Ewell Levy, II; Geovanni
21   Levy; Maria Castro, individually and
22   dba Maxi Beauty Hair Salon; Lorina
     Mopera, individually and dba
23
     Lutong Bahay Filipino Food; Juan
24   Lopezmor, individually and dba Los
     Patrones Restaurant; Richard Mao,
25
     individually and dba Promax
26   Investment Properties, LLC; Promax
27
     Investment Properties, LLC; United
     Fire & Casualty Co.; Frank Daniels
28
     individually and dba FD Wireless;

                         Jt. Motion Dismiss (2:16-cv-02098-LEK)
 1   Kelley Lewis, individually and dba
     FD Wireless; Kare Kruegger,
 2
     individually and dba FD Wireless;
 3   Farmers Insurance Exchange;
     Rogelio Ramirez-Munoz; Daniel
 4
     Gardner; and Marvin Doldol;
 5
                  Defendants.
 6

 7
        The parties, through their respective counsel, hereby stipulate that
 8
     plaintiff United Financial Casualty Company’s operative pleading, the first
 9
     amended complaint (Dkt.no. 28), may be dismissed by the court, with
10
     prejudice, each party to bear his/her/its own fees and costs.
11

12
        IT IS SO STIPULATED
13

14

15
        January 2, 2020                   PATRICK HOWE LAW, APC
16
                                          By: /s/ Patrick M. Howe
17
                                          Patrick M. Howe
18                                        Attorney for plaintiff United
                                          Financial Casualty Company
19

20
        January 2, 2020                   Van Blois & Associates
21

22                                        By: /s/ Thomas C. Knowles
                                          Thomas C. Knowles
23
                                          Attorneys for defendant JML, a
24                                        minor, by and through her guardian
                                          ad litem, Michelle Rogers
25

26
                                          (Signature authorized on November
27                                        18, 2019)
28


                        Jt. Motion Dismiss (2:16-cv-02098-LEK) – 2
 1

 2   January 2, 2020                 Law Office of Jacob J. Rivas
 3
                                     By: /s/ Jacob J. Rivas
 4                                   Jacob J. Rivas
                                     Attorneys for defendant Frank
 5
                                     Daniels individually and dba
 6                                   FD Wireless
 7
                                     (Signature authorized on November
 8                                   18, 2019)
 9

10   January 2, 2020                 Gibson Kolb, PLC
11
                                     By: /s/ Michael Karatov
12                                   Michael Karatov
                                     Attorneys for defendants Richard
13
                                     Mao, individually and dba Promax
14                                   Investment Properties, LLC, and
15
                                     Promax Investment Properties, LLC

16                                   (Signature authorized on November
                                     25, 2019)
17

18
     January 2, 2020                 Simms, Lawrence & Arruti
19

20                                   By: /s/ Bobby Dale Simms, Jr.
                                     Bobby Dale Simms, Jr.
21
                                     Attorneys for defendant United Fire
22                                   & Casualty Co.
23                                   (Signature authorized on November
24                                   19, 2019)
25

26

27

28


                   Jt. Motion Dismiss (2:16-cv-02098-LEK) – 3
 1

 2   January 2, 2020                     Alper & McCulloch
 3
                                         By: /s/ Dean A. Alper
 4                                       Dean A. Alper
                                         Attorneys for defendant Farmers
 5
                                         Insurance Exchange
 6
                                         (Signature authorized on November
 7
                                         24, 2019)
 8

 9
     January 2, 2020                     Boxer & Gerson, LLP
10
                                         By: /s/ Gary B. Roth
11
                                         Gary B. Roth
12                                       Attorneys for defendants LaToia
                                         Levy Johnson, Matthew Levy, Ewell
13
                                         Levy, II, and Geovanni Levy
14
                                         (Signature authorized on December
15
                                         30, 2019)
16

17
     January 2, 2020                     Respectfully submitted,
18
                                         By: /s/ Manjit Sing
19                                       Manjit Singh
20
                                         Defendant in propria persona

21                                       (Signature authorized on December
                                         9, 2019)
22

23   IT IS SO ORDERED                   December 31, 2019
24

25

26

27

28


                       Jt. Motion Dismiss (2:16-cv-02098-LEK) – 4
